Citation Nr: 0620557	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  94-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for sarcoidosis for the period prior to November 23, 
1992.

2.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from November 23, 
1992, to April 30, 1995.

3.  Entitlement to a disability evaluation in excess of 10 
percent for sarcoidosis for the period from May 1, 1995, to 
October 6, 1996, to include whether the reduction from 30 
percent to 10 percent was proper.

4.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from October 7, 1996, 
to November 29, 2001.

5.  Entitlement to a disability evaluation in excess of 60 
percent for sarcoidosis for the period from November 30, 
2001, to February 28, 2006.

6.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from March 1, 2006, 
forward, to include whether the reduction from 60 percent to 
30 percent was proper.

7.  Entitlement to a compensable (increased) disability 
evaluation for Kemp's history fracture residuals of the 
second toe, right foot, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1971 and from July 1987 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
May 1992, the RO denied an increased evaluation of the 
veteran's sarcoidosis, which was evaluated as 10 percent 
disabling.  By a rating action dated in April 1993, the 10 
percent disability evaluation assigned to the veteran's 
sarcoidosis was increased to 30 percent, effective from 
November 23, 1992.  The Columbia RO issued a rating decision 
in February 1995 that reduced the rating assigned to the 
veteran sarcoidosis to 30 percent, effective from May 1, 
1995.  

Jurisdiction over the matter was returned to the Detroit RO 
in August 2001.  Thereafter, by a rating action dated in 
August 2002, the veteran was assigned a 30 percent disability 
evaluation for her sarcoidosis, effective from October 7, 
1996.  A 60 percent rating was assigned from November 30, 
2001.  Finally, the RO issued a rating decision in December 
2005 that reduced the rating assigned to the veteran's 
sarcoidosis from 60 percent to 30 percent, effective from 
March 1, 2006.

This matter also stems from an October 1992 rating action 
that denied a compensable (increased) evaluation for 
residuals of a fracture of the right second toe and foot.

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in May 2004.  A transcript 
of the hearing is associated with the claims file.

The Board most recently remanded the matter in December 2004 
for the purpose of obtaining additional evidence and to cure 
due process deficiencies.  The matter was returned to the 
Board in February 2006 for final appellate consideration.

Since the RO last considered this appeal in December 2005, 
additional evidence was received for the record.  However, 
the veteran, through her representative, submitted a 
statement in April 2006 whereby she waived agency of original 
jurisdiction (AOJ) consideration of this evidence.




FINDINGS OF FACT

1.  For the period prior to November 23, 1992, the veteran's 
sarcoidosis was not productive of moderate disability with 
considerable pulmonary fibrosis and moderate shortness of 
breath on slight exertion.

2.  For the period from November 23, 1992, to April 30, 1995, 
the veteran's sarcoidosis caused moderate impairment but was 
not productive of severe disability with extensive fibrosis 
and severe shortness of breath on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests (PFTs) with marked impairment of health.

3.  For the period prior May 1, 1995, to October 6, 1996, the 
veteran's sarcoidosis was inactive and only resulted in a 
mild obstructive defect; it was not productive of moderate 
disability with considerable pulmonary fibrosis and moderate 
shortness of breath on slight exertion. 

4.  For the period from October 7, 1996, to November 29, 
2001, the veteran's sarcoidosis resulted in a ratio of forced 
expiratory volume at one second (FEV-1) to forced vital 
capacity (FEV-1/FVC) of 70 percent of predicted but was not 
productive of severe disability with extensive fibrosis and 
severe shortness of breath on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health; pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control; 
a FEV-1 of between 40- to 55-percent of the predicted value; 
or, a ratio of FEV-1/FVC of  40 to 55 percent of the 
predicted value. 

5.  For the period from November 30, 2001, to February 28, 
2006, the veteran's sarcoidosis resulted in a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 45 percent of the predicted value but 
was not productive of pronounced disability with extent of 
lesions comparable to far advanced tuberculosis or PFTs 
confirming a markedly severe degree of ventilatory deficit, 
or dyspnea at rest and other evidence of severe impairment of 
bodily vigor producing total incapacity; cor pulmonale; 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment; a FEV-1 less than 40 percent 
of predicted value; a ratio of FEV-1/FVC less than 40 
percent; a maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
right ventricular hypertrophy; pulmonary hypertension; 
episode(s) of acute respiratory failure; or the need for 
outpatient oxygen therapy.

6.  For the period from March 1, 2006, forward, the veteran's 
sarcoidosis has not resulted in severe disability with 
extensive fibrosis and severe shortness of breath on slight 
exertion with corresponding ventilatory deficit confirmed by 
PFTs with marked impairment of health; pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control; a FEV-1 of between 40- to 55-percent of the 
predicted value; a ratio of FEV-1/FVC of  40 to 55 percent of 
the predicted value; a DLCO (SB) of 40- to 55-percent of the 
predicted value; or, a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

7.  The residuals of the veteran's fracture of the second 
toe, right foot, with traumatic arthritis, consist of pain 
and limitation of active motion but no functional impairment.

8.  The surgical scar over the veteran's second right toe was 
painful on examination conducted on June 10, 2005.


CONCLUSIONS OF LAW

1.  The criteria for assigning a disability evaluation in 
excess of 10 percent for sarcoidosis for the period prior to 
November 23, 1992, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6802 (1996).

2.  The criteria for assigning a disability evaluation in 
excess of 30 percent for sarcoidosis for the period from 
November 23, 1992, to April 30, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6802 (1996).

3.  The criteria for assigning a disability evaluation in 
excess of 10 percent for sarcoidosis for period from May 1, 
1995, to October 6, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6802 (1996).

4.  The reduction of the veteran's disability rating for 
sarcoidosis from 30 percent to 10 percent was warranted by a 
preponderance of the evidence, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 
§ 3.344(c) (2005).

5.  The criteria for assigning a disability evaluation in 
excess of 30 percent for sarcoidosis for the period from 
October 7, 1996, to November 29, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6802 (1996), 
Diagnostic Codes 6600, 6846 (2005).

6.  The criteria for assigning a disability evaluation in 
excess of 60 percent for sarcoidosis for the period from 
November 30, 2001, to February 28, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6802 (1996), 
Diagnostic Codes 6600, 6846 (2005).

7.  The reduction of the veteran's disability rating for 
sarcoidosis from 60 percent to 30 percent was warranted by a 
preponderance of the evidence, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 
§ 3.344(c) (2005).

8.  The criteria for assigning a disability evaluation in 
excess of 30 percent for sarcoidosis for the period from 
March 1, 2006, forward, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6802 (1996), Diagnostic 
Codes 6600, 6846 (2005).

9.  The criteria for a compensable (increased) disability 
evaluation for Kemp's history fracture residuals of the 
second toe, right foot, with traumatic arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010.

10.  The criteria for a separate 10 percent disability 
evaluation for a painful scar of the right second toe have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

By letters dated in October 2002 and January 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate her 
claim for increased disability ratings, but that she must 
provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that she 
wanted VA to try and obtain.  She was advised of the type(s) 
of evidence needed to substantiate her claims for higher 
disability evaluations.  The January 2005 further informed 
the veteran that to submit any evidence in her possession 
that she felt was pertinent to claims.  The October 2002 and 
January 2005 letters therefore provided notice of all four 
notice elements that were discussed above.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
However, the Board notes that the Court's holding in Dingess 
was limited in its scope.  Specifically, the Court held that 
the statutory scheme of § 5103(a) contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective has been made, "§ 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Because 
service connection for sarcoidosis and the residuals of a 
fracture of the second right toe was awarded in an unappealed 
August 1990 decision, which was clearly prior to the November 
2000 enactment of the VCAA, there was no error in VA failing 
to provide the veteran § 5103(a) before the decision was 
issued.  In sum, there was no error in not providing the 
veteran notice of the VCAA (particularly 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)) because no such notice 
was required.  

The veteran contends, in part, that the RO's actions in 
reducing her 30 percent evaluation to 10 percent on May 1, 
1995, and from 60 percent to 30 percent on March 1, 2006 were 
inappropriate.  According to 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons for the reduction, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

By a May 1994 rating decision and letter issued June 1994, 
the veteran was informed at her last known address that VA 
proposed to reduce the evaluation of her sarcoidosis from 30 
percent to a 10 percent evaluation.  Similarly, in a rating 
decision and letter dated in October 2005, the RO advised the 
veteran of its intent to reduce the rating assigned to her 
sarcoidosis from 60 percent to 30 percent.  Both letters 
informed that the veteran that she had a 60-day period in 
which to comment or submit additional evidence to be 
considered regarding these issues.  The veteran responded in 
each instance by submitting additional evidence and argument.  
The reductions were, respectively, made effective from May 1, 
1995, and from March 1, 2006.  Based on the actions noted 
above, the Board finds that VA's actions complied with the 
requirements of 38 C.F.R. § 3.105(e).

With respect to the duty to assist, treatment records have 
been obtained from the Detroit VA Medical Center (VAMC), the 
Allen Park VAMC, and the Dorn VAMC.  Efforts were made to 
obtain the veteran's treatment records from the South 
Carolina Department of Corrections.  However, the veteran did 
not furnish the necessary information needed to obtain these 
records.  She was informed of such in an April 2005 notice 
letter.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran was afforded multiple VA 
examinations for the purpose of determining the nature and 
severity of her service-connected respiratory and right foot 
(second toe) disabilities.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Ratings

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  The provisions of 
38 C.F.R. § 3.344(a) and (b) are inapplicable because the 
veteran's 30 and 60 percent disability evaluations for 
sarcoidosis that were reduced had been in effect for less 
than five years at the time of the reductions.


Sarcoidosis

Service connection for sarcoidosis was initially granted in 
August 1990.  A 10 percent disability evaluation was 
assigned.  The veteran's sarcoidosis was evaluated at that 
time by analogy under Diagnostic Code 6802, Pneumoconiosis, 
unspecified.  See 38 C.F.R. § 4.20 (2005).  As discussed 
above, the RO issued a decision in May 1992 that denied an 
increased evaluation of the veteran's sarcoidosis.  By a 
rating action dated in April 1993, the 10 percent disability 
evaluation assigned to the veteran's sarcoidosis was 
increased to 30 percent, effective from November 23, 1992.  
The rating was subsequently reduced to 30 percent, effective 
from May 1, 1995.  Thereafter, by a rating action dated in 
August 2002, the veteran was assigned a 30 percent disability 
evaluation for her sarcoidosis, effective from October 7, 
1996.  A 60 percent rating was assigned from November 30, 
2001.  Finally, the RO issued a rating decision in December 
2005 that reduced the rating assigned to the veteran's 
sarcoidosis from 60 percent to 30 percent, effective from 
March 1, 2006.

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6802 provided a 10 percent evaluation for definitely 
symptomatic silicosis or pneumoconiosis with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent evaluation was assignable for moderate silicosis or 
pneumoconiosis with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion confirmed by pulmonary 
function tests.  A 60 percent evaluation was assignable for 
severe silicosis or pneumoconiosis with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests, 
and with marked impairment of health.  A 100 percent 
evaluation was assignable for pronounced pneumoconiosis with 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.

Effective from October 7, 1996, the rating criteria for 
diseases of the lungs and pleura were revised.  New rating 
criteria for sarcoidosis with pulmonary involvement were 
added to VA's Schedule for Rating Disabilities and are found 
in 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under the new 
code, a 100 percent rating is warranted for sarcoidosis where 
there is cor pulmonale; or cardiac involvement with 
congestive heart failure; or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
A 60 percent rating is warranted for sarcoidosis where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted for sarcoidosis where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  
Diagnostic Code 6846 also indicates that the active disease 
or residuals of sarcoidosis may otherwise be rated as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.

Under Diagnostic Code 6600, the veteran is entitled to a 100 
percent rating when pulmonary function tests show FEV-1 of 
less than 40 percent predicted, or FEV-1/FVC of less than 40 
percent, or DLCO (SB) of less than 40 percent predicted, or 
maximum oxygen consumption of less than 15 ml/kg/min (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.  A 60 percent 
rating is warranted if the pulmonary function tests show FEV- 
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.

For the period prior to November 23, 1992, the Board finds 
that the criteria for assigning a disability evaluation 
greater than 10 percent for sarcoidosis have not been met.  
When she was examined in April 1992, PFTs showed that the 
veteran had only mild obstructive ventilatory impairment.  
Chest x-rays taken at that time showed that the veteran's 
lungs were "free of any gross active infiltrates," and that 
her heart was normal.  An irregular nodular density was seen 
in the right upper lobe and densities in both lobes.  Those 
fibronodular changes were noted to have been the same since a 
previous examination.  In that regard, outpatient treatment 
records reference a December 1991 chest x-ray that revealed 
"mild" fibrosis.  A February 1992 treatment note described 
the veteran as having "stable" pulmonary sarcoidosis 
resulting in dyspnea after walking a block and climbing one 
slight of stairs.  When the veteran underwent a VA general 
medical examination in August 1992, there was no cough or 
dyspnea noted.  There were also no rales, rhonchi, or 
wheezes.  In sum, there was no evidence prior to November 22, 
1992, that the veteran's sarcoidosis had resulted in moderate 
silicosis or pneumoconiosis with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion confirmed by 
pulmonary function tests.

For the period from November 23, 1992, to April 30, 1995, the 
Board finds that the criteria from assigning a disability 
evaluation in excess of 30 percent for sarcoidosis have not 
been met.  The report of a January 1993 VA examination 
indicated that the veteran's lungs were clear, and that there 
were no rales, rhonchi, or wheezes.  Chest x-rays showed 
scarring in both lung apices and perhaps "slightly prominent 
hilar structures."  PFTs revealed a mild obstructive defect.  
The diagnosis was pulmonary sarcoidosis in remission.  A June 
1993 treatment note described the veteran as having a history 
of sarcoidosis with occasional shortness of breath.  A July 
1993 note from the sarcoidosis staff indicated that the 
veteran was experiencing symptoms of shortness of breath, 
diaphoresis, chest pain, and light headedness.  In August 
1993, the veteran the veteran was seen for complaints of 
wheezing on a daily basis as well as episodes of chest pain, 
fatigue, and dyspnea.  References were made in all these 
notes/reports as to the veteran taking Prednisone to control 
her sarcoidosis.  PFTs conducted in October 1993 showed 
"mild obstructive ventilatory impairment."  A November 1993 
report from the Chief of Pulmonary disease indicated that the 
veteran's sarcoidosis was inactive, and that any residuals 
that she experienced from the disease resulted in "mild 
impairment."  He also indicated that the level of Prednisone 
that the veteran was taking was similar to the body's normal 
production of cortisone.  A March 1995 described the 
veteran's complaints of chest pain as being pleuritic in 
nature.  In sum, the criteria for a higher (60 percent) 
evaluation were clearly not met during this period.  There 
was clearly no evidence that the veteran's sarcoidosis 
resulted in severe silicosis or pneumoconiosis with extensive 
fibrosis or severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests, and with marked impairment of health.  

For the period between May 1, 1995, to October 1996, there 
was again no evidence that the veteran's sarcoidosis was 
productive of moderate silicosis or pneumoconiosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion confirmed by pulmonary function tests.  The 
veteran reported in July 1995 that she experienced dyspnea on 
exertion after walking one block.  She also complained of 
chronic intermittent right pleuritic chest pain.  She 
indicated that she used an inhaler three to four times a day.  

Additionally, in comparing the medical evidence on which the 
30 percent rating was based with that on which it was 
reduced, the Board is persuaded the above referenced November 
1993 opinion/report.  When the 30 percent rating was assigned 
in the April 1993 rating decision, the RO determined that the 
balance of the evidence favored a finding of moderate 
impairment due to sarcoidosis.  The RO referenced the 
veteran's symptoms of a chronic cough and fatigue in addition 
to chest x-rays showing some scarring in both lungs and PFTs 
showing a mild obstructive defect.  The November 1993 
opinion, however, dispelled any question as to the level of 
severity of the veteran's sarcoidosis.  The Chief of 
Pulmonary was unambiguous in his opinion that the veteran's 
sarcoidosis was inactive and productive of only mild 
impairment.  This medical evidence establishes that the level 
of severity of the disease, or the residuals thereof, was not 
nearly as severe as believed by the RO when it rendered its 
decision in April 1993.  See 38 C.F.R. § 3.344(c).  

For the period from October 7, 1996, to November 29, 2001, 
the criteria for a higher (60 percent) evaluation were not 
met under the "old" or "new" rating schedules.  The 
evidence of record at that time is absent any findings that 
the veteran's sarcoidosis resulted in severe silicosis or 
pneumoconiosis with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests, and with marked 
impairment of health.  There was also no evidence during that 
period that there was pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
No PFTs were conducted during this period.  In this regard, 
the Board notes that the veteran appears to have been 
incarcerated during most this period (approximately December 
1997 to July 2001), and that attempts to obtain records from 
the South Carolina Department of Corrections have been 
successful.  However, the report of a November 1994 pulmonary 
function testing, which the RO considered in assigning the 
veteran her 30 percent rating, did not show a FEV-1 of 
between 40- to 55-percent of the predicted value or a ratio 
of FEV-1/FVC of 40 to 55 percent of the predicted value.  No 
finding was made with respect to DLCO (SB) or the veteran's 
maximum oxygen consumption (with cardiorespiratory limit).  

For the period from November 30, 2001, to February 28, 2006, 
there is no evidence to support the assignment of a 100 
percent schedular rating under the "old" or "new" rating 
criteria for sarcoidosis.  PFTs conducted during a November 
2001 VA examination showed an FEV-1 of 65 percent of 
predicted, an FEV-1/FVC of 90 percent of predicted, and a 
DLCO(SB) of 45 percent of predicted.  The examiner described 
the findings of the PFT as revealing mild obstructive 
pulmonary function.  Chest x-rays showed streaky markings in 
the apices of both lungs and a focal density in the left 
apex, which was probably scarring.  Lesions comparable to far 
advanced pulmonary tuberculosis were not evident.  The 
veteran reported that she walked for exercise, and that she 
had learned to pace herself so that her breathing would not 
hinder her activity.  She endorsed intermittent wheezing that 
was relieved with inhalers.  In other words, there was no 
evidence that the veteran's sarcoidosis caused a markedly 
severe ventilatory defect.  There was also no evidence that 
the veteran's sarcoidosis resulted in her experiencing fever, 
night sweats, or weight loss, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or congestive heart failure.  

When the veteran was examined in June 2005, PFTs showed an 
FEV-1 of 65 percent of predicted, an FEV-1/FVC of 96 percent 
of predicted, and a DLCO(SB) of 61 percent of predicted.  The 
veteran indicated that she was a full-time student, and that 
she frequently rested in order to avoid missing classes.  She 
endorsed dyspnea on exertion, walking, and climbing stairs.  
She denied any history of congestive heart failure, 
myocardial infarction, or respiratory failure.  She was not 
on oxygen.  There was no evidence of cor pulmonale.  The 
veteran had normal right ventricular systolic function.

VA treatment records for this period do not contradict the 
findings of either test.  There are some references to the 
veteran experiencing increased shortness of breath and night 
time coughing.  However, the clinical findings necessary to 
support a 100 percent schedular rating under the "old" and 
"new" rating criteria are not present.  PFT conducted in 
December 2002 showed an FEV-1 of 75 percent of predicted, an 
FEV-1/FVC of 71 percent of predicted, and a DLCO(SB) of 67 
percent of predicted.  Similar results were recorded in 
August 2004.  At that time, the veteran had an FEV-1 of 64 
percent of predicted, an FEV-1/FVC of 84 percent of 
predicted, and a DLCO(SB) of 51 percent of predicted.  These 
results are clearly short of the requirements for assigning a 
100 percent rating under the "new" Diagnostic Code 6600.

Finally, the Board finds that the evidence supports the 
schedular reduction that was made to the veteran's 
sarcoidosis, effective from March 1, 2006.  The PFTs recorded 
in November 2001 included a DLCO(SB) of 45 percent of 
predicted.  In an opinion dated in July 2002, a VA examiner 
indicated that it was most likely the veteran's reduced DLCO 
was the result of her sarcoidosis.  Diagnostic Code 6600 
provides that a 60 percent disability evaluation will be 
assigned when the DLCO(SB) is between 40 and 55 percent of 
predicted.  The 60 rating was assigned to the veteran's 
sarcoidosis in August 2002 was made under Diagnostic Code 
6600 and based on the findings of the November 2001 VA 
examination and July 2002 opinion.  However, as discussed 
above, PFTs conducted in December 2002, August 2004, and June 
2005 respectively document a DLCO(SB) of 67 percent, 51 
percent, and 61 percent.  Such findings clearly represent an 
improvement in the veteran's sarcoidosis.  See 38 C.F.R. 
§ 3.344(c).  The assignment of a 30 percent rating was 
proper.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

There is also no evidence to support the assignment of a 
disability evaluation in excess of 30 percent for sarcoidosis 
for the period from March 1, 2006, forward.  The most recent 
PFT of record is that of the June 2005 testing.  That test 
showed an FEV-1 of 65 percent of predicted, an FEV-1/FVC of 
96 percent of predicted, and a DLCO(SB) of 61 percent of 
predicted.  A 60 percent rating may not be assigned based on 
these results.  Further, the Board finds that the evidence 
needed to support a higher (60 percent) rating under the 
"old" Diagnostic Code 6802 or "new" Diagnostic Code 6846 
has not been presented.


Residuals of fracture of right second toe

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2005).

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a (2005).

Service connection for degenerative arthritis of the right 
foot was granted in August 1990.  A noncompensable disability 
evaluation was assigned.  Based on service medical records 
showing that the veteran sustained a fracture of the second 
toe of the right foot and multiple VA examinations showing 
that the veteran's degenerative arthritis is confined to the 
second toe of her right foot, the nature of the veteran's 
right foot disability has been recharacterized.  

When she was examined in August 1992, the veteran complained 
of right foot pain.  She was capable of walking on her toes, 
heels, and inverted and everted foot.  There was no deformity 
of the toes.  X-rays revealed degenerative joint disease of 
the second right toe proximal interphalangeal joint only.  
The impression was degenerative joint disease of the right 
second toe.  Similar findings were made when the veteran was 
examined in January 1993.  An orthopedic examination 
conducted in October 1993 indicated that the ranges of motion 
of the metatarsophalangeal and interphalangeal joints were 
within normal limits.  There was a surgical scar at the 
dorsum of the right second toe.  The examiner indicated that 
x-rays showed changes of the proximal interphalangeal of the 
second right toe, which was consistent with the veteran's 
previous arthroplasty procedure.

The report of the June 2005 VA examination revealed that the 
veteran walked with a normal heel-toe gait, and that her 
posture was good.  She could tiptoe without any problem.  
Both feet were plantigrade.  There was no active motion of 
the second toe but minor extension at the metatarsophalangeal 
joint.  There was no pain on use.  She did not have any 
active motion at the proximal or distal interphalangeal 
joints.  However, passive ranges of motion were achieved.  
There was vertical scar running on the dorsum of the second 
toe.  The scar was well healed and without adhesions.  
However, the veteran did complain on palpation on the scar.  
X-rays of the right foot revealed fusion of the proximal 
interphalangeal joint of the second toe with arthroplasty of 
the distal interphalangeal joint.  The examined stated that 
there would be no additional loss of motion of the second toe 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  While there was minor limitation of motion 
of the toe, he said there was "no limitation of function."  
Outpatient treatment records during the appeal period are 
essentially silent for complaints pertaining to the right 
second toe.

A review of the record does not support a finding that the 
veteran has a moderate disability of the right foot caused by 
the residuals of her fractured second toe of right foot.  The 
evidence of record indicates that he does have foot/toe 
complaints as well as limitation of motion of the toe.  The 
record also shows that the veteran's ability to walk is not 
adversely affected by her second right toe disability.  
Indeed, the report of the June 2005 examination specifically 
indicated that the veteran's toe disability caused no 
limitation of function.  The examiner also indicated that 
there were no additional limitations noted with repetition or 
movement related to pain, fatigue, incoordination, weakness, 
or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The evidence of record is essentially negative for disability 
that can be described as a moderate foot injury as required 
by Diagnostic Code 5284.  

Moreover, as there is no evidence of a flatfoot disability, 
bilateral weak foot, claw foot, matatarsalgia, hallux valgus, 
or a malunion or nonunion of the tarsal or metatarsal, rating 
the veteran under an alternate diagnostic code provision 
relating to a foot disability would not be appropriate.  See 
C.F.R. § 4.71a (2005).

Consideration has also been given as to whether a compensable 
(10 percent) disability evaluation may be assigned under 
Diagnostic Code 5003.  As indicated above, a 10 percent 
rating may be assigned when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Here, service connection has only been 
established for right second toe.  The single toe is neither 
a major joint nor does it encompass two or more minor joints.  
A 10 percent rating under Diagnostic Code 5003 would also be 
inappropriate.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same laceration injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R. § 4.14 (2005).

Prior to August 30, 2002, a 10 percent disability evaluation 
was warranted for a superficial scar which was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  On August 30, 2002, the 
Secretary of VA amended the portions of the Schedule For 
Rating Disabilities applicable to scars and other skin 
disabilities.  Under Diagnostic Code (as in effect August 30, 
2002), a 10 percent rating is warranted for scars, 
superficial, painful on examination.  

Here, the scar over the surgical scar over the veteran's 
second right toe was painful when she was examined in June 
2005.  Such would warrant a separate compensable (10 percent) 
evaluation under the "old" or "new" Diagnostic Code 7804, 
which is the highest available rating under that code.  As 
the Board herein grants the highest rating available under 
Diagnostic Code 7804, there is no prejudice to the veteran by 
any failure of the RO to provide notice of this regulation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).
  

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for sarcoidosis for the period prior to November 23, 
1992, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from November 23, 
1992, to April 30, 1995, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for sarcoidosis for the period from May 1, 1995, to 
October 6, 1996, to include restoration of a 30 percent 
rating, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from October 7, 1996, 
to November 29, 2001, is denied.

Entitlement to a disability evaluation in excess of 60 
percent for sarcoidosis for the period from November 30, 
2001, to February 28, 2006, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis for the period from March 1, 2006, 
forward, to include restoration of a 60 percent rating, is 
denied.

Entitlement to a compensable (increased) disability 
evaluation for Kemp's history fracture residuals of the 
second toe, right foot, with traumatic arthritis, is denied.

Entitlement to a separate 10 percent disability evaluation 
for a painful scar of the second right toe, as a residual of 
surgery for a fracture of the second right toe, is granted, 
subject to the criteria governing payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


